DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 8/9/2021 in which claims 1-29 and 40 have been canceled, claims 30, 41, 45, and 48-49 have been amended.  Thus, the claims 30-39 and 41-49 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-39 and 41-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of displaying market information without significantly more. 
Claim 30 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 30 recites a series of steps, e.g., controlling, by at least one processor of a computer: displaying, over a communication network, on a display of a remote computing device, a plurality of bid prices along a first axis and a plurality of ask prices along a second axis, and an indication of an inside market among the bid and ask prices in a central display location along the first and second axes; in the communication network, on the display of the remote computing device, the indication of the inside market in a second location along the first and second axes corresponding to a display location of the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, the second location being different than the central display location; receiving, over the communication network, real time trade information indicating market activities including a first market activity; and automatically, in real time in response to the change to the inside market, over the communication network, shifting at least one of the plurality of bid prices along the first axis of the display and the plurality of ask prices along the second axis of the display, the shifting comprising: displaying (1) the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, and (2) the indication of the inside market, at a third location at least part of the way between the second location and the central display location, the third location being different than the second and central display locations; and displaying (1) the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, and (2) the indication of the inside market, at the central display location, wherein the shifting of the at least one of the plurality of bid prices and the plurality of ask prices (i) is at a varying speed including a first speed before a first market activity occurs and a second speed different from the first speed after the first market activity occurs and (ii) substantially continuously in real time maintains the display location of the indication of the inside market at or near the central display location.  These limitations (with the exception of italicized limitations) describe the abstract idea of displaying market information, which may correspond to a Certain Methods of Organizing Human Activity (fundamental economic principles or practices) and thus recite an abstract idea.  The limitations of one processor of a computer, a communication network, Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of one processor of a computer, a communication network, and a display of a computing device are recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer.  The presence of a generic computer does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The communication network limitation is a field of use limitation (MPEP 2106.05(h)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 30 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 30 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of one processor of a computer, a communication network, and a display of a computing device are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The communication network limitation is a field of use limitation (MPEP 2106.05(h)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in  a generic computer environment (Step 2B: NO).  Thus, the claim 30 is not patent eligible.
Dependent claims 31-39 and 41-47 further define the abstract idea that is present in their respective independent claim 30 and hence correspond to a Certain Methods of Organizing Human Activity.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 31-39 and 41-47 are directed to an abstract idea.  Thus, the claims 30-39 and 41-47 are not patent eligible.
Claim 49 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
The claim 49 is directed to a system comprising a server computer adapted to distribute, over a communication network, a plurality of bid and ask prices associated with an item to a plurality of bid and ask prices associated with an item to a plurality of workstations that are coupled to the server, each of the plurality of workstations displaying a user interface, the server computer including at least one processor configured to control to: displaying, over the communication network, on a display of at least one of the workstations as a remote computing device a plurality of bid prices along a first axis and a plurality of ask prices along a second axis, including an indication of the inside market among the bid and ask prices in a central display location along the first and second axes; in response to the inside market changing from a first of the plurality of bid prices and a first of the plurality of ask prices to at least one of a second of the plurality of bid prices and a second of the plurality of ask prices, displaying, over the communication network, on the display, the indication of the inside market in a second location along the first and second axes corresponding to a display location of the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, the second location being different than the central display location; receiving, over the communication network, real time trade information indicating market activities including a first market activity; and automatically, in real time in response to the change to the inside market, over the communication network, shifting at least one of the plurality of bid prices along the first axis of the display and the plurality of ask prices along the second axis of the display, the shifting comprising: displaying (1) the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, and (2) the indication of the inside market, at a third location at least part of the way between the second location and the central display location, the third location being different than the second and central display locations; and displaying (1) the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, and (2) the indication of the inside market, at the central display location, wherein the shifting of the least one of the plurality of bid prices and the plurality of ask prices maintains the display location of the indication of the inside market at or near the central display location, the shifting being (i) is at a varying speed including a first speed before a first market activity occurs and a second speed different from the first speed after the first market activity occurs and (ii) substantially continuous in real time to appear visually smooth; and substantially at the same time as shifting the plurality of bid and ask prices, maintaining a display pointer associated with an input device to point at the same price on one of the axes as the pointer pointed to before the change in the inside market, by in real time repositioning the input device pointer on the display.  These limitations (with the exception of italicized limitations) describe the abstract idea of displaying market information, which may correspond to a Certain Methods of Organizing Human Activity (fundamental economic principles or practices) and thus recite an abstract idea.  The limitations of a server computer, a communication network, a plurality of workstations that are coupled to the server, each of the plurality of workstations displaying a user interface, a display of at least one of the workstations as a remote computing device, a display pointer, and an input device do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 49 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a server computer, a communication network, a plurality of workstations that are coupled to the server, each of the plurality of workstations displaying a user interface, a display of at least one of the workstations as a remote computing device, a display pointer, and an input device are recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer.  The presence of a generic computer does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The communication network limitation is a field of use limitation (MPEP 2106.05(h)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 49 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 49 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a server computer, a communication network, a plurality of workstations that are coupled to the server, each of the plurality of workstations displaying a user interface, a display of at least one of the workstations as a remote computing device, a display pointer, and an input device are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The communication network limitation is a field of use limitation (MPEP 2106.05(h)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 49 is not patent eligible.
Similar arguments can be made for independent claim 48 and hence the claim 48 is rejected on similar grounds as claim 49.
Response to Arguments
Applicant's arguments filed dated 8/9/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 30-49 under 35 U.S.C. 101, Applicant states that the emphasized features of claim 30 indicated above constitute additional elements) that integrates an abstract idea into a practical application, and in particular an improvement in the functioning of a computer, or an improvement to other technology or technical field, and implements the abstract idea in conjunction with a particular machine.
Examiner respectfully disagrees and notes that the claim recites abstract elements and applies the abstract elements on a general-purpose computer to implement the abstract idea without providing any technical benefits.  Facilitating real time communication between various computer devices of information relating to displaying market activity in a central display location of a display involves transmitting data between various computer devices and displaying the data in the form of changes in an inside market among bid and ask prices to the user.  These are abstract elements and the computer technology is utilized as a tool to apply the abstract concepts without providing any technical solution to a technical problem.  There is no computer functionality improvement.  Automatically shifting at least one of the plurality of bid prices along the first axis of the display and the plurality of ask prices along the second axis of the display in real time and varying speed in response to market activity is nothing more than making use of a computer to apply the abstract idea.  In this case, the computer is implementing the abstract idea without improvements to computer functionality or another technology.  The computer is performing function implemented by a software, which is nothing more than applying the abstract idea on a computer.  As far as particular machine arguments, it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.  Applicant’s arguments regarding improved graphical user interface is not persuasive.  Displaying market information using a graphical user interface is nothing more than displaying data, which is an abstract concept, and displaying updated market information on a graphical user interface is merely displaying updated data and there is no technology improvement and the graphical user interface is simply used as a tool to display the market information in real time.  Thus, these arguments are not persuasive.
Applicant’s arguments with respect to Bascom, Amdocs, DDR Holdings, and Core Wireless are not persuasive as the present claims are not similar in scope to the claims present in the cited decisions.
With respect to Applicant’s arguments regarding Step 2B, Examiner notes that the automatically in real time shifting the at least one of the plurality of bid prices and the plurality of ask prices at a varying speed including different speeds before and after a market activity occurs are recited at a high level of generality and is nothing more than applying the abstract concepts on a generic computing device.  Examiner notes that an inventive concept under Step 2B cannot be furnished by an abstract concept.  Moreover, adding one abstract concept to another does not make the claim less abstract. Examiner has already identified under 35 U.S.C. 101 rejection that the additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements of one processor of a computer, a communication network, and a display of a computing device are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  Thus, Applicant’s arguments with respect to Step 2B are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693